686 S.E.2d 517 (2009)
Brenda LIVESAY, Trustee of the Ronald Livesay and Brenda Livesay Family Trust dated March 26, 1998, Brenda Livesay, Guardian ad Litem for Candice Livesay and Ron Livesay, Jr., and Brenda Livesay, Individually
v.
CAROLINA FIRST BANK, Safeco Corporation, First National Insurance Company of America, and E.K. Morley, Administrator C.T.A. of the Estate of Ronald B. Livesay, Deceased.
No. 472P08.
Supreme Court of North Carolina.
November 5, 2009.
Gary A. Dodd, Asheville, for Livesay, et al.
Judy D. Thompson, Charlotte, Andrew Erteschik, Raleigh, for Carolina First Bank.
Scott W. Gaylord, Charlotte, for Safeco Corp. & 1st National Ins.
James G. Exum, Jr., Greensboro, for E.K. Morley.
Prior report: 192 N.C.App. 234, 665 S.E.2d 158.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by the Plaintiff-Appellant on the 14th of October 2008 in this matter pursuant to G.S. 7A-30, and the motion to dismiss the appeal for lack of substantial constitutional question filed by the Defendants, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motion to dismiss the appeal is
*518 "Allowed by order of the Court in conference, this the 5th of November 2009."
Upon consideration of the petition filed on the 14th of October 2008 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 5th of November 2009."